DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 12-15 are objected to because of the following informalities:
	Claims 12-15 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. The apparatus claims 12-15 fail the “Infringement Test” for dependent claims (See MPEP § 608.01(n)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In reference to claims 1-15, the method claims do not transform a particular article to a different state or thing, nor are they tied to a particular machine.  See In re Bilski (Fed Cir, 2007-1130, 10/30/2008), where the Fed. Cir. held that method claims must pass the “machine-or-insignificant extra-solution activity only (data-gathering) that do not transform a particular article to a different state or thing and these steps could be replaced with purely mental processes. Further, the recited “a selective catalytic reduction system, a hydrolysis catalyst, and a component of the catalytic system” do not endorse a meaningful limit to the claims scope.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Although the claims include “a selective catalytic reduction system, a hydrolysis catalyst, and a component of the catalytic system”, the method steps of receiving, deriving, and using are not implemented by these devices.  Furthermore, the method steps are recited in terms of insignificant extra-solution activity only (data-gathering).  This renders claims 1-15 as ineligible subject matter. (See In re Bilski (561 U.S. ___ (more) - 130 S. Ct. 3218; 177 L. Ed. 2d 792, 06/28/2010)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balenovic et al. (Balenovic) (Patent/Publication Number 2017/0037799 or 9,968,886). 
	Regarding claim 1, Balenovic discloses a method for a selective catalytic reduction system (70), the selective catalytic reduction system comprising a hydrolysis catalyst (80, 152), the method comprising: receiving at least one set of measurement data (e.g. from the sensors 87, 88, 90, 92, 94, 120, 126; engine speed, torque demand, engine load, engine coolant temperature, exhaust catalyst temperature, exhaust air-fuel ratio, boost demand) (e.g. See Steps 405; Paragraphs [0038 and 0055]); deriving a first, a second and a third set of characteristics of the system based on the at least one set of measurement data (The controller 12 may receive input data from the various sensors. For example, sensors 16 may include a sensor located upstream of first catalyst device 80 and may be used to detect the temperature of the exhaust entering first catalyst device 80 through inlet 158, such as sensor 87. As another example, sensors 16 may include a sensor placed in first catalyst device 14 for detection of heating of first catalyst device 80, such as sensor 88. As another example, sensors 16 may include a sensor located downstream of first catalyst device 80 for detection of exhaust gas temperature flowing from first catalyst device 80 to second catalyst device 82, such as sensor 90. As yet another example, sensors 16 may include a sensor located downstream of first catalyst device 80 for detection of latent nitrogen oxides missed by selective catalytic reduction, such as sensor 91. As a final example, sensors 16 may include a sensor to sense the temperature of exhaust gas exiting second catalyst device 82, such as sensor 92.) , wherein the first set of characteristics (126) is associated with a state of a component of the catalytic system (e.g. See Paragraphs [0035 and 0038]), and the second set of characteristics, is associated with an output of the system ([0063] The amount of urea injected is based on operating conditions such as engine speed, torque demand, engine load, engine temperature, exhaust catalyst temperature, exhaust air-fuel ratio, boost demand, and inferred or estimated NH3 load on the SCR catalyst. The amount of urea may also be based on the NOx feed to the SCR catalyst (as measured by a NOx sensor or estimated via a model). As an example, the controller may determine the amount of urea for injection based on a calculation using a look-up table with the input being one or more of exhaust catalyst temperature, pre -SCR NOx level, and stored NH3 level, and the output being an amount of urea.) (e.g. See Paragraphs [0038, 0055, and 0063]); the third set of characteristics is associated with an input state or output bias of the system (e.g. See Paragraphs [0055, 0063, and 0074]); and using the derived first, second and third sets of characteristics to control the catalytic system (e.g. See Paragraphs [0043, 0049, and 0063]).
	Regarding claim 2, Balenovic further discloses wherein the first set of characteristics is associated with an internal state of a hydrolysis catalyst (e.g. See Paragraphs [0046, 0049, and 0051]).
	Regarding claim 3, Balenovic further discloses wherein the first set of characteristics comprises a plurality of first parameters that each describes one of a plurality of internal parameters of the hydrolysis catalyst (e.g. catalyst temperature and conversion efficiency of urea to NH3) (e.g. See Paragraphs [0046, 0049, and 0051]).
	Regarding claims 4 and 6, Balenovic further discloses wherein the first set of characteristics comprises at least one of: a level of isocyanic acid stored in the hydrolysis catalyst (e.g. [0004] If urea solution is introduced into the exhaust tract, ammonia and isocyanuric acid are formed from urea by thermolysis, and then ammonia and carbon dioxide are formed from the isocyanuric acid by hydrolysis.); a level of ammonia stored (AdBlue) in the hydrolysis catalyst; a level of DEF stored in the hydrolysis catalyst (e.g. See Paragraphs [0043, 
	Regarding claim 5, Balenovic further discloses wherein the second set of characteristics is associated with an output of the hydrolysis catalyst (e.g. See Paragraphs [0043, 0049, and 0063]).
	Regarding claim 7, Balenovic further discloses wherein the step of deriving comprises using a set of non-linear algorithms (e.g. 102, 106) to derive the first, second and third set of characteristics (e.g. See Paragraphs [0038-0039, 0074, and 0087]).
	Regarding claim 8, Balenovic further discloses wherein the set of nonlinear algorithms comprises one of: an unscented Kalman filter; an extended Kalman filter; a moving horizon estimator; or a particle filter DPF (86) (e.g. See Paragraphs [0036, 0051, and 0090]).
	Regarding claim 9, Balenovic further discloses wherein the at least one set of measurements comprises at least one of: a DEF dosage rate, an inlet temperature (87, 88, 90, 92), an inlet mass flow rate (120), or an inlet concentration of at least one compound (126, 91) (e.g. See Paragraphs [0033, 0037-0038, and 0055]).
	Regarding claim 10, Balenovic further discloses wherein the at least one set of measurements comprises at least one of: an outlet temperature; or an outlet concentration of a least one compound (e.g. See Paragraphs [0033, 0037-0038, and 0055]).
	Regarding claim 11, Balenovic further discloses performing a decorrelation step on at least one of the at least one sets of measurement, data (e.g. See Paragraphs [0033, 0037-0038, and 0055]).

	Regarding claim 13, Balenovic further discloses a computer program product containing one or more sequences of machine-readable instructions for performing the method of claims 1 (e.g. See Paragraphs [0038-0039, and 0055]).
	Regarding claim 14, Balenovic further discloses an exhaust apparatus for a vehicle, the apparatus comprising the selective catalytic reduction system of claim 12 (e.g. See Paragraphs [0038-0039, and 0055]).
	Regarding claim 15, Balenovic further discloses a vehicle comprising the selective catalytic reduction system of claim 12 (e.g. See Paragraphs [0038-0039, and 0055]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Ripper et al. (Pat. No. 7028465), Clayton et al. (Pat. No. 10934917), Lee et al. (Pat. No. 2016/0290272), Yasui et al. (Pub. No. 10227940), Brueck et al. (Pub. No. 2013/0167512), Masaki et al. (Pub. No. 8899024), and Chi et al. (Pat. No. 2010/0024393), all discloses an exhaust gas purification for use with an internal combustion engine. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 05, 2021